 



Exhibit 10.6
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
the 30th day of January 2008, by and among Atlas Acquisition Holdings Corp., a
Delaware corporation (the “Company”), and the undersigned parties listed under
Investor on the signature page hereto (each, an “Investor” and collectively, the
“Investors”).
     WHEREAS, the Investors currently hold all of the issued and outstanding
securities of the Company; and
     WHEREAS, the Investors and the Company desire to enter into this Agreement
to provide the Investors with certain rights relating to the registration of
shares of Common Stock held by them.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Definitions. The following capitalized terms used herein have the
following meanings:
     “Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.
     “Business Combination” means an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company.
     “Commission” means the United States Securities and Exchange Commission, or
any other federal agency then administering the Securities Act or the Exchange
Act.
     “Common Stock” means the common stock, par value $0.001 per share, of the
Company.
     “Company” is defined in the preamble to this Agreement.
     “Demand Registration” is defined in Section 2.1.1.
     “Demanding Holder” is defined in Section 2.1.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder, all as the
same shall be in effect at the time.
     “Form S-3” is defined in Section 2.3.
     “Founders’ Shares” means the 5,750,000 shares of Common Stock issued to the
Investors pursuant to the Subscription Agreements between the Company and each
of the Investors (or such lesser number of shares that the Investors may hold if
the underwriters’ over-allotment option is not exercised in full by the
underwriters in connection with the Company’s initial public offering).
     “Hauslein” is defined in Section 2.1.1.
     “Indemnified Party” is defined in Section 4.3.
     “Indemnifying Party” is defined in Section 4.3.
     “Investor” is defined in the preamble to this Agreement.

 



--------------------------------------------------------------------------------



 



     “Investor Indemnified Party” is defined in Section 4.1.
     “Maximum Threshold” is defined in Section 2.1.4.
     “Notices” is defined in Section 6.3.
     “Piggy-Back Registration” is defined in Section 2.2.1.
     “Pro Rata” is defined in Section 2.1.4.
     “Promethean” is defined in Section 2.1.1.
     “Register,” “Registered,” and “Registration” mean a registration effected
by preparing and filing a Registration Statement or similar document in
compliance with the requirements of the Securities Act, and the applicable rules
and regulations promulgated thereunder, and such Registration Statement becoming
effective.
     “Registrable Securities” mean, collectively, the Registrable Shares and the
Registrable Warrants. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of, or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; (c) such securities
shall have ceased to be outstanding; or (d) such securities are salable under
Rule 144(k).
     “Registrable Shares” mean the Founders’ Shares and any shares of capital
stock or other securities of the Company issued as a dividend or other
distribution with respect to or in exchange for or in replacement of such
Founders’ Shares.
     “Registrable Warrants” mean the warrants to be purchased by the Investors
on a private placement basis simultaneously with the consummation of this
offering, including the shares of Common Stock underlying such warrants.
     “Registration Statement” means a registration statement filed by the
Company with the Commission in compliance with the Securities Act and the rules
and regulations promulgated thereunder for a public offering and sale of
Registrable Securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).
     “Release Date” means with respect to the Registrable Shares, the first
anniversary of the consummation of a Business Combination, (ii) with respect to
the Registrable Warrants, 90 days after the consummation of a Business
Combination.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
     “Underwriter” means a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities.
     2. Registration Rights.
          2.1 Demand Registration.
               2.1.1 Request for Registration. At any time on or after the date
that is three (3) months prior to the Release Date with respect to the
applicable Registrable Securities, James N. Hauslein (“Hauslein”) or Promethean
plc (“Promethean”)

2



--------------------------------------------------------------------------------



 



may make a written demand for Registration under the Securities Act of all or
part of their Registrable Securities (a “Demand Registration”). Any demand for a
Demand Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. The
Company will notify all holders of Registrable Securities of the demand, and
each holder of Registrable Securities who wishes to include all or a portion of
such holder’s Registrable Securities in the Demand Registration (each such
holder including shares of Registrable Securities in such Registration, a
“Demanding Holder”) shall so notify the Company within fifteen (15) days after
the receipt by the holder of the notice from the Company. Upon receipt by the
Company of any such notice, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1. The Company shall not
be obligated to effect more than one Demand Registration for Hauslein and one
Demand Registration for Promethean under this Section 2.1.1.
               2.1.2 Effective Registration. A Registration will not count as a
Demand Registration until the Registration Statement filed with the Commission
with respect to such Demand Registration has been declared effective and the
Company has complied with all of its obligations under this Agreement with
respect thereto; provided, however, that if, after such Registration Statement
has been declared effective, the offering of Registrable Securities pursuant to
a Demand Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded, or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.
               2.1.3 Underwritten Offering. If a majority-in-interest of the
Demanding Holders so elect and such holders so advise the Company as part of
their written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration shall be in the form of an
underwritten offering. In such event, the right of any holder to include its
Registrable Securities in such Registration shall be conditioned upon such
holder’s participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such underwriting by the Company
and reasonably approved by a majority-in-interest of the holders initiating the
Demand Registration.
               2.1.4 Reduction of Offering. If the managing Underwriter or
Underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy-back registration rights held by other stockholders of the Company who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that the Company believes can be sold in such offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of shares, as applicable, the “Maximum Threshold”), then the
Company shall include in such Registration: (i) first, the Registrable
Securities as to which Demand Registration has been requested by the Demanding
Holders (pro rata in accordance with the number of shares that each such Person
has requested be included in such Registration, regardless of the number of
shares held by each such Person (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Threshold; (ii) second,
to the extent that the Maximum Threshold has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (iii) third, to the extent that the Maximum Threshold has not
been reached under the foregoing clauses (i) and (ii), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Threshold.
               2.1.5 Withdrawal. If a majority-in-interest of the Demanding
Holders disapprove of the terms of any underwriting or are not entitled to
include all of their Registrable Securities in any offering, such
majority-in-interest of the Demanding Holders may elect to withdraw from such
offering by giving written notice to

3



--------------------------------------------------------------------------------



 



the Company and the Underwriter (or Underwriters) of their request to withdraw
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then the Company shall withdrawal the Registration Statement
related to such offering with regards to all such Demanding Holders and such
Registration shall not count as a Demand Registration provided for in
Section 2.1.
          2.2 Piggy-Back Registration.
               2.2.1 Piggy-Back Rights. If at any time on or after the Release
Date, the Company proposes to file a Registration Statement under the Securities
Act with respect to an offering of equity securities, or securities or other
obligations exercisable or exchangeable for, or convertible into, equity
securities, by the Company for its own account or for stockholders of the
Company for their account (or by the Company and by stockholders of the Company
including, without limitation, pursuant to Section 2.1), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders or debtholders, (iii) for an offering of
debt that is convertible into equity securities of the Company, (iv) for a
dividend reinvestment plan, (v) filed in connection with the registration of
Common Stock pursuant to Section 7.4 of the Warrant Agreement dated as of
January 24, 2008, by and between the Company and American Stock Transfer & Trust
Company (the “Warrant Agreement”), or (vi) for the acquisition or purchase by,
or combination by merger or otherwise of, the Company of or with another company
or business entity or partnership, then the Company shall (x) give written
notice of such proposed filing to the holders of Registrable Securities as soon
as practicable but in no event less than ten (10) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing Underwriter or Underwriters, if any, of the offering,
and (y) offer to the holders of Registrable Securities in such notice the
opportunity to register the sale of such number of shares of Registrable
Securities as such holders may request in writing within five (5) days following
receipt of such notice (a “Piggy-Back Registration”). The Company shall cause
such Registrable Securities to be included in such Registration and shall use
its best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such offering.
               2.2.2 Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the holders of Registrable Securities in
writing that the dollar amount or number of securities which the Company desires
to sell, taken together with securities, if any, as to which Registration has
been demanded pursuant to written contractual arrangements with persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which Registration has been requested under this Section 2.2, and the
securities, if any, as to which Registration has been requested pursuant to the
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the Maximum Threshold, then the Company shall include in any
such Registration:
                    (a) If the Registration is undertaken for the Company’s
account: (A) first, the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; (B) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the shares of Common Stock or other
securities, if any, comprised of Registrable Securities, as to which
Registration has been requested pursuant to the applicable written contractual
piggy-back registration rights of such security holders, Pro Rata, that can be
sold without exceeding the Maximum Threshold; and (C) third, to the extent that
the Maximum Number of shares has not been reached under the foregoing clauses
(A) and (B), the shares of Common Stock or other securities for the account of
other persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such persons and that can be
sold without exceeding the Maximum Threshold; and

4



--------------------------------------------------------------------------------



 



                    (b) If the Registration is a “demand” Registration
undertaken at the demand of persons other than the holders of Registrable
Securities, (A) first, the shares of Common Stock or other securities for the
account of the demanding persons that can be sold without exceeding the Maximum
Threshold; (B) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Threshold; (C) third, to the extent that the Maximum Threshold has
not been reached under the foregoing clauses (A) and (B), collectively the
shares of Common Stock or other securities comprised of Registrable Securities,
Pro Rata, as to which Registration has been requested pursuant to the terms
hereof, that can be sold without exceeding the Maximum Threshold; and
(D) fourth, to the extent that the Maximum Threshold has not been reached under
the foregoing clauses (A), (B), and (C), the shares of Common Stock or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons, that
can be sold without exceeding the Maximum Threshold.
               2.2.3 Withdrawal. Any holder of Registrable Securities may elect
to withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of the
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 3.3.
          2.3 Registrations on Form S-3. The holders of Registrable Securities
may at any time and from time to time beginning on or after the Release Date,
request in writing that the Company register the resale of any or all of such
Registrable Securities on Form S-3 or any similar short-form Registration
Statement which may be available at such time (“Form S-3”); provided, however,
that the Company shall not be obligated to effect such request through an
underwritten offering. Upon receipt of such written request, the Company will
promptly give written notice of the proposed Registration to all other holders
of Registrable Securities, and, as soon as practicable thereafter, effect the
Registration of all or such portion of such holder’s or holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities or other securities of the Company, if any, of any
other holder or holders joining in such request as are specified in a written
request given within fifteen (15) days after receipt of such written notice from
the Company; provided, however, that the Company shall not be obligated to
effect any such Registration pursuant to this Section 2.3: (i) if Form S-3 (or
any similar short-form Registration Statement) is not available for such
offering, or (ii) if the holders of the Registrable Securities, together with
the holders of any other securities of the Company entitled to inclusion in such
Registration, propose to sell Registrable Securities and such other securities
(if any) at any aggregate price to the public of less than $500,000.
Registrations effected pursuant to this Section 2.3 shall not be counted as a
Demand Registration effected pursuant to Section 2.1.
          2.4 No Net Cash Settlement Value. In no event will the holders of
Registrable Securities be entitled to receive a net cash settlement or other
consideration in lieu of physical settlement in shares of Common Stock,
regardless of whether the Common Stock (or common Stock underlying the
Registrable Securities) is registered pursuant to an effective Registration
Statement. [Note: this is an accounting concept and accountants may want to see
this to resolve an EITF 009 problem. Should discuss with your accountants.]
     3. Registration; Procedures.
          3.1 Filings; Information. Whenever the Company is required to effect
the Registration of any Registrable Securities pursuant to Section 2, the
Company shall use its best efforts to effect the Registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as promptly as practicable, and in connection with any such request:
               3.1.1 Filing Registration Statement. The Company shall, as
promptly as practicable (and in any event within seventy-five (75) days) after
receipt of a request for a Demand Registration pursuant to Section 2.1 prepare
and file with the Commission a Registration Statement on any form for which the
Company then qualifies or which counsel for the Company shall deem appropriate
and which form shall be available for the sale of

5



--------------------------------------------------------------------------------



 



all Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its best efforts to
cause such Registration Statement to become and remain effective for the period
required by Section 3.1.3; provided, however, that the Company shall have the
right to defer any Demand Registration for up to thirty (30) days, and any
Piggy-Back Registration for such period as may be applicable to deferment of any
Registration to which such Piggy-Back Registration related, in each case, if the
Company shall furnish to the holders a certificate signed by the Chief Executive
Officer of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its stockholders for such Registration Statement to be effected at such time;
provided further, that the Company shall not be obligated to deliver securities
and shall not have penalties for failure to deliver securities, if a
Registration Statement is not effective at the time of exercise by the holder.
               3.1.2 Copies. The Company shall, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish without
charge to the holders of Registrable Securities included in such Registration,
and such holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus), and such other documents as
the holders of Registrable Securities included in such Registration or legal
counsel for any such holders may request in order to facilitate the disposition
of the Registrable Securities owned by such holders.
               3.1.3 Amendments and Supplements. The Company shall prepare and
file with the Commission such amendments, including post-effective amendments,
and supplements to such Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective and in compliance with the provisions of the Securities Act until all
Registrable Securities and other securities covered by such Registration
Statement have been disposed of in accordance with the intended method(s) of
distribution set forth in such Registration Statement (which period shall not
exceed the sum of one hundred eighty (180) days plus any period during which any
such disposition is interfered with by any stop order or injunction of the
Commission or any governmental agency or court) or such securities have been
withdrawn.
               3.1.4 Notification. After the filing of a Registration Statement,
the Company shall promptly, and in no event more than two (2) business days
after such filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any Registration Statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
reasonably object.
               3.1.5 State Securities Laws Compliance. The Company shall use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request, and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or

6



--------------------------------------------------------------------------------



 



approved by such other Governmental Authorities as may be necessary by virtue of
the business and operations of the Company and do any and all other acts and
things that may be necessary or advisable to enable the holders of Registrable
Securities included in such Registration Statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph or subject itself to taxation in any such jurisdiction.
               3.1.6 Agreements for Disposition. The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties, and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement. No holder of
Registrable Securities included in such Registration Statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.
               3.1.7 Cooperation. The principal executive officer of the
Company, the principal financial officer of the Company, the principal
accounting officer of the Company, and all other officers and members of the
management of the Company shall cooperate fully in any offering of Registrable
Securities hereunder, which cooperation shall include, without limitation, the
preparation of the Registration Statement with respect to such offering and all
other offering materials and related documents, and participation in meetings
with Underwriters, attorneys, accountants, and potential investors.
               3.1.8 Records. The Company shall make available for inspection by
the holders of Registrable Securities included in such Registration Statement,
any Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant, or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors,
and employees to supply all information requested by any of them in connection
with such Registration Statement.
               3.1.9 Opinions and Comfort Letters. The Company shall furnish to
each holder of Registrable Securities included in any Registration Statement a
signed counterpart, addressed to such holder, of (i) any opinion of counsel to
the Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company (based solely on the oral advice of the Commission) to
the effect that the Registration Statement containing such prospectus has been
declared effective and that no stop order is in effect.
               3.1.10 Earnings Statement. The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
make available to its stockholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within three
(3) months after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.
               3.1.11 Listing. The Company shall use its best efforts to cause
all Registrable Securities included in any Registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
Registration.

7



--------------------------------------------------------------------------------



 



          3.2 Obligation to Suspend Distribution. Upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant
to Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any Registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.
          3.3 Registration Expenses. The Company shall bear all costs and
expenses incurred in connection with any Registration under this Agreement, and
all expenses incurred in performing or complying with its other obligations
under this Agreement, whether or not the Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees;
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses; (iv) the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by
Section 3.1.11; (vi) Financial Industry Regulatory Authority, Inc. fees;
(vii) fees and disbursements of counsel for the Company and fees and expenses
for independent certified public accountants retained by the Company (including
the expenses or costs associated with the delivery of any opinions or comfort
letters requested pursuant to Section 3.1.9); (viii) the fees and expenses of
any special experts retained by the Company in connection with such
Registration, and (ix) the fees and expenses of one legal counsel selected by
the holders of a majority-in-interest of the Registrable Securities included in
such Registration. The Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne by such holders. Additionally, in an underwritten
offering, all selling stockholders and the Company shall bear the expenses of
the Underwriter pro rata in proportion to the respective amount of shares each
is selling in such offering.
          3.4 Information. The holders of Registrable Securities shall provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
Registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.
     4. Indemnification and Contribution.
          4.1 Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Investor and each other holder of Registrable Securities,
and each of their respective officers, employees, affiliates, directors,
partners, members, attorneys, and agents, and each person, if any, who controls
an Investor and each other holder of Registrable Securities (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) (each, an
“Investor Indemnified Party”), from and against any expenses, losses, judgments,
claims, damages, or liabilities, whether joint or several, arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, any preliminary
prospectus, final prospectus, or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission (or alleged omission) to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of the
Securities Act or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such Registration; and the Company shall promptly reimburse
the Investor Indemnified Party for any legal and any other expenses reasonably
incurred by such Investor Indemnified Party in connection with investigating and
defending any such expense, loss, judgment, claim, damage, liability, or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such expense, loss, claim, damage, or liability arises out of or
is based upon any untrue statement or allegedly untrue statement or omission or
alleged omission made in such Registration Statement,

8



--------------------------------------------------------------------------------



 



preliminary prospectus, final prospectus, or summary prospectus, or any such
amendment or supplement, in reliance upon and in conformity with information
furnished to the Company, in writing, by such selling holder expressly for use
therein. The Company also shall indemnify any Underwriter of the Registrable
Securities, their officers, affiliates, directors, partners, members, and agents
and each person who controls such Underwriter on substantially the same basis as
that of the indemnification provided above in this Section 4.1.
          4.2 Indemnification by Holders of Registrable Securities. Each selling
holder of Registrable Securities will, in the event that any Registration is
being effected under the Securities Act pursuant to this Agreement of any
Registrable Securities held by such selling holder, indemnify and hold harmless
the Company, each of its directors and officers and each Underwriter (if any),
and each other selling holder and each other person, if any, who controls
another selling holder or such Underwriter within the meaning of the Securities
Act, against any losses, claims, judgments, damages, or liabilities, whether
joint or several, insofar as such losses, claims, judgments, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement (or allegedly untrue) statement of a material fact contained in
the Registration Statement under which the sale of such Registrable Securities
was registered under the Securities Act, any preliminary prospectus, final
prospectus, or summary prospectus contained in any Registration Statement, or
any amendment or supplement to the Registration Statement, or arise out of or
are based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company by such selling
holder expressly for use therein, and shall reimburse the Company, its directors
and officers, and each other selling holder or controlling person for any legal
or other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability, or action.
Each selling holder’s indemnification obligations hereunder shall be several and
not joint and shall be limited to the amount of any net proceeds actually
received by such selling holder.
          4.3 Conduct of Indemnification Proceedings. Promptly after receipt by
any person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability, or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.
          4.4 Contribution.
               4.4.1 If the indemnification provided for in the foregoing
Sections 4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of
any loss, claim, damage, liability, or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount

9



--------------------------------------------------------------------------------



 



paid or payable by such Indemnified Party as a result of such loss, claim,
damage, liability, or action in such proportion as is appropriate to reflect the
relative fault of the Indemnified Parties and the Indemnifying Parties in
connection with the actions or omissions which resulted in such loss, claim,
damage, liability, or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
               4.4.2 The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
Section 4.4.1. The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability, or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions, or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
     5. Underwriting and Distribution.
          5.1 Rule 144. The Company covenants that it shall use its best efforts
to file any reports required to be filed by it under the Securities Act and the
Exchange Act and shall use its best efforts to take such further action as the
holders of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar Rule or regulation hereafter adopted
by the Commission.
     6. Miscellaneous.
          6.1 Other Registration Rights. The Company represents and warrants
that no person, other than a holder of the Registrable Securities, has any right
to require the Company to register any shares of the Company’s capital stock for
sale or to include shares of the Company’s capital stock in any Registration
filed by the Company for the sale of shares of capital stock for its own account
or for the account of any other person.
          6.2 Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties, and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement and the rights,
duties, and obligations of the holders of Registrable Securities hereunder may
be freely assigned or delegated by such holder of Registrable Securities in
conjunction with and to the extent of any transfer of Registrable Securities by
any such holder. This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties and the permitted assigns
of the Investors or holders of Registrable Securities or of any assignee of the
Investors or holders of Registrable Securities. This Agreement is not intended
to confer any rights or benefits on any persons that are not party hereto other
than as expressly set forth in Article 4 and this Section 6.2.
          6.3 Notices. All notices, demands, requests, consents, approvals, or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex, or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex, or facsimile; provided, however, that if such service or transmission is
not on a business day or is after normal business hours, then such notice shall

10



--------------------------------------------------------------------------------



 



be deemed given on the next business day. Notice otherwise sent as provided
herein shall be deemed given on the next business day following timely delivery
of such notice to a reputable air courier service with an order for next-day
delivery.
To the Company:
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455
Attn: James N. Hauslein
with a copy to:
Greenberg Traurig, LLP
2375 East Camelback Road, Suite 700
Phoenix, Arizona 85016
Attn: Brian H. Blaney, Esq.
To an Investor:
To the address of such Investor(s) as are then reflected on the records of the
Company.
          6.4 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.
          6.5 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.
          6.6 Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, representations, understandings, negotiations, and discussions
between the parties, whether oral or written.
          6.7 Modifications and Amendments. No amendment, modification, or
termination of this Agreement shall be binding upon any party unless executed in
writing by such party.
          6.8 Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.
          6.9 Waivers and Extensions. Any party to this Agreement may waive any
right, breach, or default which such party has the right to waive; provided,
however, that such waiver will not be effective against the

11



--------------------------------------------------------------------------------



 



waiving party unless it is in writing, is signed by such party, and specifically
refers to this Agreement. Waivers may be made in advance or after the right
waived has arisen or the breach or default waived has occurred. Any waiver may
be conditional. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained. No waiver or extension
of time for performance of any obligations or acts shall be deemed a waiver or
extension of the time for performance of any other obligations or acts.
          6.10 Remedies Cumulative. In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers, or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power, or remedy
shall be cumulative and in addition to any other right, power, or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute, or otherwise.
          6.11 Governing Law. This Agreement shall be governed by, interpreted
under, and construed in accordance with the internal laws of the State of New
York applicable to agreements made and to be performed within the State of New
York, without giving effect to any choice-of-law provisions thereof that would
compel the application of the substantive laws of any other jurisdiction.
          6.12 Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with, or relating to this Agreement, the transactions
contemplated hereby, or the actions of any Investor in the negotiation,
administration, performance or enforcement hereof.
[Signatures appear on the following page]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be executed and delivered by their duly authorized representatives
as of the date first written above.

                  ATLAS ACQUISITION HOLDINGS CORP.
 
           
 
  By:   /s/ James N. Hauslein          
 
      Name:   James N. Hauslein
 
      Title:   Chairman of the Board and Chief Executive
Officer
 
                INVESTORS:
 
           
 
      /s/ James N. Hauslein                   James N. Hauslein
 
                Diane G. Hauslein Trust
 
           
 
  By:   /s/ James N. Hauslein          
 
      Name: James N. Hauslein
 
           
 
      Title:   Trustee
 
           
 
                Elephant North America Limited
 
           
 
  By:   /s/ Karen R. Bell          
 
      Name:  Karen R. Bell
 
           
 
      Title:   Director of Corporate Director Cellar Limited
 
           
 
           
 
  By:   /s/ Barbara J. Haldi          
 
      Name:  Barbara J. Haldi
 
           
 
      Title:   Director of Corporate Director Clambake Limited
 
           
 
                Promethean PLC
 
           
 
  By:   /s/ Peter Burt          
 
      Name:  Peter Burt
 
           
 
      Title:    Chairman
 
           
 
           
 
      /s/ Peter Burt                   Sir Peter Burt
 
       
 
    /s/ Michael W. Burt                   Michael W. Burt
 
           
 
      /s/ Michael T. Biddulph                   Michael T. Biddulph
 
           
 
    /s/ George L. Pita                   George L. Pita

13



--------------------------------------------------------------------------------



 



                  Irrevocable Trust #1 For Descendants of Rohit M. Desai
 
           
 
  By:   /s/ Katharine B. Desai          
 
      Name:   Katharine B. Desai
 
           
 
      Title:   Trustee
 
           
 
           
 
    /s/ Robert A. Knox                   Robert A. Knox
 
           
 
    /s/ Raj Mishra                   Raj Mishra
 
                Berg 2005 Irrevocable Trust
 
           
 
  By:   /s/ John A. Berg          
 
      Name:   John A. Berg
 
           
 
      Title:   Trustee
 
           
 
           
 
    /s/ Mohit Burman                   Mohit Burman
 
           
 
    /s/ Robert C. Grayson                   Robert C. Grayson

14